"WOODWORTH, on an affidavit stating that issue had been joined in this cause in November 1801, and noticed ’
e for trial at the last circuit for the county of Columbia, But . J . 9 brought on, moved for judgment as m case of non-Stilt.
Williams read a counter deposition acknowledging the no- - ^ce’ ^ut adding that the attorney for the defendant did not attend; that his counsel however was there, with whose consent, an agreement was made betvzeen the agent for the defendant ahdthe plaintiff’s attorney,that the cause should not be brought on before the Friday in the second week of the circuit," on the Thursday next preceding which day, the court adjourned; that it was impossible to bring on the trial during the circuit, because, in consequence of the agreement entered into, the plaintiff had sent his witnesses home, and they were not to return till the Friday appointed.
Per curiam. Let the defendant take nothing by his motion, and pay the plaintiff his costs for opposing.